Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2021 has been entered.
                                         
                                            Response to Arguments 
Applicant's arguments, filed on 08/24/2021 with respect to claims 1 and 15 in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claims 1 and 15. See the rejection below of claims 1, 15 for relevant citations found in Lee disclosing the newly added limitations.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano (US. Pub. No. 2012/0155707 A1) in view of Nathan et al. (US. Pub. No. 2011/0087110 A1) and further in view of Lee(US. Pub. No. 2011/0115967 A1).

Regarding claim 1, Kawano teaches a handheld apparatus comprising([see Fig. 1A]- an image processing apparatus): an image sensor ([abstract]-an image processing apparatus includes a first detecting unit configured to detect an object); and a processor that acquires information on a size of an area of an affected part, of a patient([para 0040]- detection unit 105 detects a human body by performing pattern matching on regions corresponding to the objects detected by the first detecting unit 102).
However, Kawan does not explicitly disclose an image processing circuit that generates a live view image from image data generated using the image sensor ;extracted from image data included in the live view image, wherein the processor performs control such that a still image is captured in a case where the processor 
In an analogous art, Nathan teaches an image processing circuit that generates a live view image from image data generated using the image sensor([see in claim 1]- during a cardiac interventional procedure in which an injection catheter is inserted into the heart, combining said static image data with live image data of the heart substantially in real time to generate a hybrid image showing a location of a delivery portion of the injection catheter relative to) ;extracted from image data included in the live view image([see in claim 1 and 29]- method of treating affected myocardial tissue of a patient, the method comprising: obtaining nuclear image data representing at least one nuclear medicine scan of the heart of a patient, said nuclear image data including a representation of a region of affected myocardial tissue), wherein the processor performs control such that a still image is captured in a case where the processor determines that predetermined conditions are satisfied in the live view image ([see in Fig. 3 and para 0044-45]- in FIG. 3, the MPS images may also be used to identify areas of peri-infarct tissue, and/or other types of affected myocardial tissue, in block 44, a PET viability study may also be conducted to confirm the infarcts identified from the MPS images.  (The PET viability study can, of course, be performed either before or after the myocardial perfusion scans 40, and can be performed using the same scanner as used for MPS.) One example of a set of parameters that may be used for the PET viability study is shown in Table 2.  In one 
However, the combination of Kawan and Nathan don’t exclusively disclose wherein the predetermined conditions include that a ratio or a difference between a last received area and an area received before the last falls within a predetermined range.
In an analogous art Lee teaches wherein the predetermined conditions include that a ratio or a difference between a last received area and an area received before the last falls within a predetermined range([see in Fig. 6B-6C]- When the first face region 601 is selected, as illustrated in FIG. 6B, the ratio calculating unit 52 compares an area of the first face region 601 with an area of a region 603 that is obtained by dividing the entire picture into a predetermined number of regions, and outputs a result of the comparison to the controller 56). Therefore, it would have been 
Regarding claim 2, Kawano teaches wherein the predetermined conditions further include that size of the affected part is greater than or equal to a threshold([para 0050]- when the size of a detected object is smaller than the threshold, tracking may not be performed on the detected object. Not only may the object size but also other sets of information detected by the first detecting unit 102 be compared to thresholds).
Regarding claim 3, Kawano teaches wherein the threshold is a value based on a size of the affected part of a same patient which has been captured before ([para 0041]- when the object size is larger than the threshold, processing is carried out by the automobile detection unit. When the object size is larger than the threshold, it is possible that a group of people has been detected as a single object).
Regarding claim 4, Kawano teaches wherein the processor performs control such that a still image is not captured in a case where the predetermined conditions are not satisfied in the live view image([para 0069]- an object may be presumed as a human body on the basis of aspect ratio, size, and/or shape of the object. When performing human-body detection, if a person moves horizontally in the image, characteristic parts, such as the face, are not captured in the image).
Claim 5(canceled).
 when the size of an object is smaller than a predetermined threshold, the third determining subunit 112 sets a skip flag indicating that detection processing, which is described below, is not to be performed. The threshold of object size is a value set in advance by an instruction from a user).
Claim 7(canceled).
Regarding claim 10, Kawano teaches wherein the processor is configured to, if the apparatus is determined to be directly facing an object including the affected part based on distance information about distance from the apparatus to the object, control such that the image of the affected part is captured or control such that the user is prompted to perform the imaging operation ([see in Fig. 7A-7B]- pattern matching can be performed on a face facing the camera with priority over objects facing other directions, In this way, by performing detection on images that intensely show the characteristic of a target object).

Claim 12-14(canceled).

Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for apparatus claim 15 have been met in claim 1. 

Claim 17 (canceled).
Claims 19-20(canceled).

Claims 8, 9 and  18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano  in view of Nathan as applied to claim 1 above and further in view of Nagai  (US. Pub. No. 2001/0047126 A1).

Regarding claim 8, the combination of Kawano and Nathan don’t exclusively disclose wherein the processor is configured to transmit the image data included in the live view images to an outside via a communication circuit, and receive information about the size of the affected part from the outside via the communication circuit in response to transmission of the image data included in the live view images to the outside.
In an analogous art, Nagai teaches wherein the processor is configured to transmit the image data included in the live view images to an outside via a communication circuit, and receive information about the size of the affected part from the outside via the communication circuit in response to transmission of the image data included in the live view images to the outside ([para 0155-0156]- the camera unit 68 is mounted on the display support frame 13, the video image captured thereby will be an image of the scene surrounding the camera unit 68 including, for example, an image of the face of the patient or user.  On the other hand, if the camera unit 68 is removed from 
Regarding claim 9, Nagai teaches wherein the processor is configured to receive the information about the size of the affected part via the communication circuit each time the image data included in the live view images is transmitted to the outside via the communication circuit([para 0155-0156]- the camera unit 68 is mounted on the display support frame 13, the video image captured thereby will be an image of the scene surrounding the camera unit 68 including, for example, an image of the face of the patient or user.  On the other hand, if the camera unit 68 is removed from the display support frame 13 and is brought close towards an affected region of the patient, a partial image of the affected region can be transmitted).
Claim 10(canceled). 
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano in view of Nathan as applied to claim 1 above and further in view of KAMIYAMA et al. (US. Pub. No. 2017/0004625 A1).
Regarding claim 11, the combination of Kawano and Nathan don’t explicitly disclose wherein the affected part is a pressure ulcer, and wherein the size of the affected part is at least any one of the following: an area of an affected region, a length of a major axis of the affected region, a Iength of a minor axis of the affected region.
In an analogous art, KAMIYAMA teaches wherein the affected part is a pressure ulcer([see in Fig. 1 and para 0038]- An image processing apparatus 1 according to the first embodiment is an apparatus which extracts image (image-of-interest) groups including regions of interest that are estimated as objects to be detected, from a group of a series of images acquired by sequentially imaging a lumen of a living body, which is a subject, by using a medical image apparatus such as a capsule endoscope, as the regions of interest, abnormal regions such as bleeding, redness, vascular abnormality, an aphtha, and an ulcer), and wherein the size of the affected part is at least any one of the following: an area of an affected region, a length of a major axis of the affected region, a Iength of a minor axis of the affected region([see in claim 9]- calculating unit is configured to calculate the brightness based on at least one of contrast and size of each of the regions of interest). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of KAMIYAMA to the modified system of Kawano and Nathan for extracting representative images from image groups acquired by imaging a lumen of a living body [KAMIYAMA; para 0003].









	
Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Ikeda, US 2011/0228128 A1, discloses an imaging apparatus capable of changing timing of autofocus control when a driving method of an image sensor is changed.
2.	Nakazato et al., US. Pub. No. 2016/0379370 A1, disclose an acquisition unit configured to acquire measurement data on a target object from measuring apparatus.
3.	Sugimoto et al., US. Pub. No. 2004/0212703 A1, discloses an image sensing apparatus for use in a digital camera which can remove noise components generated during photographing.



Conclusion
                                                                                                                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MD N HAQUE/Primary Examiner, Art Unit 2487